The appellant was convicted in the District Court of Dallas County for the offense of disposing of mortgaged property and his punishment assessed at confinement in the penitentiary for a term of two years.
The facts are amply sufficient to support the verdict.
By bill of exceptions No. 2 appellant complains that:
"The State offered in evidence some sort of a mortgage alleged to have been signed by defendant, over defendant's duly reserved objection and exception; that counsel for defendant made the following objection to the offering of said mortgage: because the mortgage does not set out the location of the property at the time the mortgage was taken; because there is no stipulation in the mortgage stating that it was subsisting at the time of the disposition of the property; and because the certified copy of the mortgage is not the best evidence to be introduced."
This bill of exceptions is entirely insufficient to show any error. We have had occasion, in the very recent case of Robbins v. State, 272 S.W. 176, to state our views with reference to what a bill of exceptions should contain in order to warrant this court in considering it. In that case, we attempted to clearly state the necessary requisites of a bill of exceptions and the bill in the instant case does not comply with any of the necessary requirements, even the mortgage itself is not set out in the bill of exceptions, and we find in the bill no facts stated which would warrant us in holding that error is shown in connection with the introduction of this mortgage.
By bill No. 3 complaint is made to the effect that "the State offered in evidence a letter alleged to have been signed by defendant which was immaterial and irrelevant, and which had no bearing on the case whatever, but it was used by the State entirely to prejudice the jury against defendant by unfair and disreputable means." What has just been said with reference to bill of exceptions No. 2 applies with equal force to this bill. The letter itself is not incorporated in the bill and no facts whatsoever are stated that would enable this court to determine whether or not error is shown by the bill.
We have carefully examined bill No. 4, which complains at the argument of the district attorney and said bill is too meagre to enable us to intelligently pass upon it. The bill does nothing more than set out the argument made by the district attorney and follow it with the statement that the defendant objected to the argument and that the court overruled the objection. *Page 4 
There being no reversible error shown by this record, it is our opinion that the judgment should be in all things affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.